Appeal by the People from an order of the Washington County Court, made in a habeas corpus proceeding, remanding relator to the Court of General Sessions of County of New York, for reseritence as a first offender. Originally he was sentenced as a second offender upon being convicted of forgery, second degree. The first conviction was by a plea of guilty of forgery committed in Pennsylvania, followed by a suspended sentence. The sentence as a second offender was proper. (People v. Daiboch, 265 N. Y. 125; People v. Wengorra, 256 App. Div. 508.) Order remanding defendant to the Court of General Sessions of New York County, for resentence, reversed, on the law and facts, writ dismissed, and relator remanded. All concur.